                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ALBA L. TORO,

       Plaintiff,

v.                                                      Case No. 6:18-cv-2039-Orl-37DCI

FL CALIBRE BEND, LLC,

      Defendant.
_____________________________________

                                         ORDER

       In the instant Title VII and Florida Civil Rights Act action, Defendant moves the

Court to compel arbitration and stay proceedings. (Doc. 13 (“Motion”).) Plaintiff resists,

asserting the arbitration provision is unenforceable and, even if not, that Defendant

waived its right to arbitration by participation in the EEO investigation that preceded this

action. (Doc. 16.) Plaintiff’s resistance is unpersuasive. The Motion is granted.

                                  I.      BACKGROUND

       Plaintiff was hired in 2016 as a leasing agent for Defendant Fl Calibre Bend, LLC

(“Calibre”), a property management company. (Doc. 6, ¶¶ 5–6.) When hired, Plaintiff

received an Employee Handbook and signed a document titled “Worksite Employee

Notice & Acknowledgments” (Doc. 6-1, p. 2 (“WENA”)). (Doc. 6, ¶¶ 6–7, 45; see also Doc.

16, ¶ 1.) Both documents were prepared by a human resources services entity named

“TriNet:”




                                            -1-
(Doc. 6-1, p. 2.) The WENA contained the following arbitration provision:




(Id.; see also Doc. 13-1, p. 2 (same document).)

       In her Amended Complaint, Plaintiff cites several instances of what she alleges to

be disparate treatment. (Doc. 6, ¶¶ 5–56, 61.) Notably absent from the Complaint is any

allegation of the protected class Plaintiff claims membership in, but the Court will

presume it to be gender based on the context of the pleading. From these instances,

Plaintiff contends that her workplace was hostile and that she suffered retaliation for

engaging the dispute resolution process laid out in the employee handbook, prepared by

TriNet. (Id. ¶¶ 57–80.) After Plaintiff served Calibre (Doc. 12), Calibre filed this Motion.

(Doc. 13.) With Plaintiff’s opposition (Doc. 16), the matter is ripe.

                                 II.    LEGAL STANDARDS

       Under the Federal Arbitration Act (“FAA”), arbitration agreements are

presumptively valid and enforceable. See 9 U.S.C. § 2. So “courts must rigorously enforce

arbitration agreements according to their terms.” Am. Express Co. v. Italian Colors Rest.,

133 S. Ct. 2304, 2309 (2013). With this, upon the motion of any party to a valid arbitration


                                             -2-
agreement, courts must stay or dismiss litigation of all claims that fall within the

agreement’s scope and compel arbitration according to the agreement’s terms. See

9 U.S.C. §§ 3–4.

       “[D]espite the strong policy in favor of arbitration, a party may, by its conduct,

waive its right to arbitration.” Garcia v. Wachovia Corp., 699 F.3d 1273, 1277 (11th Cir. 2012)

(quoting S & H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d 1507, 1514 (11th Cir. 1990));

see also Krinsk v. SunTrust Banks, Inc., 654 F.3d 1194, 1200 (11th Cir. 2011). Waiver of an

arbitration right occurs when both: (1) the party seeking arbitration ‘substantially

participates in litigation to a point inconsistent with an intent to arbitrate’; and (2) ‘this

participation results in prejudice to the opposing party.’” In re Checking Account Overdraft

Litig., 754 F.3d 1290, 1294 (11th Cir. 2014) (quoting Morewitz v. W. of Eng. Ship Owners Mut.

Prot. & Indem. Ass’n (Lux.), 62 F.3d 1356, 1365 (11th Cir. 1995)). “[A]ny party arguing

waiver of arbitration bears a heavy burden of proof.” Stone v. E.F. Hutton & Co., Inc., 898

F.2d 1542, 1543 (11th Cir. 1990).

                                      III.   ANALYSIS

       Calibre seeks to compel arbitration based on the clear language of the WENA.

(Doc. 13, pp. 4–10.) Plaintiff opposes, claiming: (1) the WENA she signed was only with

TriNet, not Calibre; and (2) Calibre waived its right to arbitrate by participating in the

Equal Employment Opportunity Commission’s (“EEOC”) investigation of her charge.

(Doc. 16, pp. 4–9.) The Court agrees with Calibre.

       As to the arbitration provision, Plaintiff contends that the WENA applies only to

TriNet and not to Calibre despite the clear reference to “[Company]” in the first

                                             -3-
paragraph of the WENA (Doc. 6-1, p. 2.) (Doc. 16, pp. 6–8.) This argument borders on

frivolous, especially considering Plaintiff attached the WENA to her Amended

Complaint as the “Employee Handbook” she was bound by as Calibre’s employee. (See

Doc. 6, ¶¶ 6–7, 33, 45.) So the Court need not address whether the WENA is otherwise

enforceable by Calibre.

      Next, Plaintiff contends that Calibre waived its right to rely on the arbitration

agreement by virtue of its participation in the EEOC investigation. (Doc. 16, pp. 3–4, 7.)

Asking the Court to accept this argument is quite the tall order, as exhaustion of

administrative remedies is a prerequisite to bringing a Title VII claim and the U.S. Court

of Appeals for the Eleventh Circuit has clearly and unequivocally rejected it. Brown v. ITT

Consumer Fin. Corp., 211 F.3d 1217, 1222–23 (11th Cir. 2000.) Thus the waiver argument is

actually frivolous, and the Motion is granted.

                                   IV.    CONCLUSION

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     Defendant’s Motion to Compel Arbitration and Stay Proceedings (Doc. 13)

             is GRANTED.

      2.     This action is STAYED pending arbitration

      3.     The Clerk is DIRECTED to administratively close this action.

      4.     The parties are DIRECTED to submit joint status reports every ninety (90)

             days.

      DONE AND ORDERED in Chambers in Orlando, Florida, on March 21, 2019.



                                            -4-
Copies to:
Counsel of Record




                    -5-
